            Case 2:20-mj-00243-MAT Document 15 Filed 05/21/20 Page 1 of 3




01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. MJ 20-243
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )            DETENTION ORDER
11   HECTOR HERNANDEZ-GARCIA,             )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14 Offense charged:        Possession of Methamphetamine with Intent to Distribute; Unlawful

15 Possession of a Firearm by a Prohibited Person; Re-Entry of a Removed Alien/Re-Entry After

16 Deportation

17 Date of Detention Hearing:     May 21, 2020.

18          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

19 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

20 that no condition or combination of conditions which defendant can meet will reasonably assure

21 the appearance of defendant as required and the safety of other persons and the community.

22 / / /



     DETENTION ORDER
     PAGE -1
            Case 2:20-mj-00243-MAT Document 15 Filed 05/21/20 Page 2 of 3




01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02         1.      Defendant is a native and citizen of Mexico without legal status in the United

03 States. He has previous immigration violations. His criminal record incudes failures to appear.

04 He is associated with alias names, dates of birth and social security numbers. Defendant was

05 not interviewed by Pretrial Services and his background information is unknown or unverified.

06 He does not contest detention.

07         2.      Defendant poses a risk of nonappearance based on his use of alias names and

08 identifiers, history of failures to appear, non-compliance and commission of new offenses while

09 on supervision, pending charges, active warrant, active Immigration detainer, unknown or

10 unverified background information, and he is a citizen of Mexico with no immigration status in

11 the United States. Defendant poses a risk of danger based on the nature of the instant offense,

12 criminal history, protection order, history of non-compliance, and commission of new offenses

13 while on terms of supervision.

14         3.      There does not appear to be any condition or combination of conditions that will

15 reasonably assure the defendant’s appearance at future Court hearings while addressing the

16 danger to other persons or the community.

17 It is therefore ORDERED:

18 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

19      General for confinement in a correction facility;

20 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

21 3. On order of the United States or on request of an attorney for the Government, the person

22      in charge of the corrections facility in which defendant is confined shall deliver the



     DETENTION ORDER
     PAGE -2
            Case 2:20-mj-00243-MAT Document 15 Filed 05/21/20 Page 3 of 3




01      defendant to a United States Marshal for the purpose of an appearance in connection with a

02      court proceeding; and

03 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

04      the defendant, to the United States Marshal, and to the United State Probation Services

05      Officer.

06         DATED this 21st day of May, 2020.

07

08                                                      A
                                                        Mary Alice Theiler
09                                                      United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
